Case: 20-11278    Date Filed: 07/20/2020   Page: 1 of 3



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11278
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:20-cv-00244-AT



RICKY LAMAR HOGAN,

                                                  Plaintiff-Appellant,



                                      versus



THE STATE OF GEORGIA,
a governmental municipality corporation
continuous criminal enterprise through
Racketeering activities, being sued individually and
within its official capacity as a state of Georgia,
Government Municipality Corporation and etc.,
MEADOWS REGIONAL MEDICAL CENTER,
GEORGIA DEPARTMENT OF CORRECTIONS,
DR. JOSEPH PAUL GILES, MD,

                                                  Defendants-Appellees.
              Case: 20-11278     Date Filed: 07/20/2020   Page: 2 of 3




                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (July 20, 2020)

Before WILLIAM PRYOR, Chief Judge, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      Ricky Hogan, a Georgia prisoner, appeals pro se the sua sponte dismissal of

his complaint that the State of Georgia and over 30 public officials and employees

conspired to implant an experimental tracking device in his body in violation of the

Eighth Amendment. 42 U.S.C. § 1983. Hogan argues that the district court abused

its discretion when it denied his motion for a preliminary injunction without an

evidentiary hearing, failed to grant him leave to amend his complaint, and

dismissed his complaint as frivolous. We affirm.

      The district court did not abuse its discretion. Hogan alleged no facts that

would support his “wildly implausible” claim that he had been implanted with an

experimental tracking device or that the defendants had conspired to implant such

a device. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). Hogan’s

complaint of a vast conspiracy to engage in illegal medical experimentation is

patently frivolous. The district court committed no error when it denied Hogan’s


                                          2
              Case: 20-11278    Date Filed: 07/20/2020   Page: 3 of 3



motion for a preliminary injunction without an evidentiary hearing and dismissed

his complaint without granting him leave to amend.

      AFFIRMED.




                                        3